         Case 4:20-cv-01011-KGB Document 28 Filed 02/24/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

BEN MOTAL                                                                       PLAINTIFF

v.                              Case No. 4:20-cv-01011 KGB

ALLSTATE PROPERTY AND
CASUALTY INSURANCE COMPANY                                                    DEFENDANT

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Ben Motal’s claims are dismissed (Dkt. No. 6).

       So adjudged this 24th day of February, 2021.

                                                      _______________________________
                                                      Kristine G. Baker
                                                      United States District Judge
